                           United States District Court
                                     for the
                           Southern District of Florida

Kelley Reese, Plaintiff,            )
                                    )
v.                                  ) Civil Action No. 20-20475-Civ-Scola
                                    )
Carnival Corporation, Defendant.    )
                         Order Striking Complaint
       This matter is before the Court on an independent review of the record.
This maritime tort action arises from injuries allegedly sustained by Plaintiff
Kelley Reese when she slipped and fell while a passenger aboard a ship operated
by Defendant Carnival Corporation (Am. Compl., ECF No. 1.) In her complaint,
Reese asserts four counts of negligence, two against Carnival as the owner of the
ship and two against Carnival, alternatively, as the non-owning operator of the
ship. For each pair of claims, one count alleges Carnival owed Reese the duty of
reasonable care and one alleges Carnival owed Reese the highest duty of care.
Within each of the four negligence counts, Reese alleges at least fifteen ways by
which Carnival breached its duty of care to Reese. Many of these “breaches” raise
distinct theories of liability, some of which do not appear to be based on duties
that are even recognized as even being owed. (E.g., Compl. at ¶ 111.f. (“Failing
to change the floor coverings to something that were [sic] more slip resistant”).)
Others still are redundant. (Compare, e.g., id. at ¶ 111.a. (“Allowing a slipping
hazard to be on the floors where it injured Plaintiff.”) with id. at ¶111.c. (“Failing
to maintain properly the areas where Plaintiff slipped and fell.”)).
        “Courts in the Eleventh Circuit have little tolerance for shotgun
pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir.
2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
scarce judicial resources, inexorably broaden the scope of discovery, wreak
havoc on appellate court dockets, and undermine the public’s respect for the
courts.” Id. (quotations and alterations omitted). When presented with a shotgun
pleading, a district court “should strike the pleading and instruct counsel to
replead the case—if counsel could in good faith make the representations
required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348,
1357-58 (11th Cir. 2018) (“This is so even when the other party does not move
to strike the pleading”). One type of shotgun pleading is where a complaint fails
to “separate[] into a different count each cause of action or claim for relief.”
Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23, n.13 (11th
Cir. 2015). The complaint here is this type of shotgun pleading.
       Within each “negligence” count, Reese attempts to cram multiple, distinct
theories of liability into one claim. (Compl. at ¶¶ 111, 125, 137, 151.) Each
distinct theory, however, is a separate cause of action that must be asserted
independently and with corresponding supporting factual allegations.1 See
Garcia v. Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012)
(Moore, J.) (dismissing maritime negligence claim that “epitomizes a form of
‘shotgun’ pleading,” where the plaintiff alleged that the defendant owed a duty of
“reasonable care under the circumstances,” and then “proceed[ed] to allege at
least twenty-one ways in which [the d]efendant breached this duty”); Brown v.
Carnival Corp., 202 F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply
alleging that Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory
fashion, while also pleading [“forty-one”] alleged breaches that purport to impose
a heightened duty upon Carnival, is not sufficient to state a valid negligence
claim under maritime law,” and holding that “the burden will remain on Plaintiff
to review her Complaint and ensure that each factual allegation is supported by
law and plausible facts, and is alleged in good faith.”); Gayou v. Celebrity Cruises,
Inc., No. 11-23359-Civ, 2012 WL 2049431, at *5-*6, n.2 (S.D. Fla. June 5, 2012)
(Scola, J.) (ordering plaintiff to amend complaint to “separately allege an
independent count” for various theories of liability that were lumped into a single
maritime negligence claim); Flaherty v. Royal Caribbean Cruises, Ltd., No. 15-
22295, 2015 WL 8227674, *3 n.3 (S.D. Fla. Dec. 7, 2015) (Lenard, J.) (same);
Doe v. NCL (Bahamas) Ltd., 2016 WL 6330587, at *3 (S.D. Fla. Oct. 27, 2016)
(Ungaro, J.) (holding that Plaintiff’s “boilerplate allegations” of breach of duty
failed to state a claim for negligent hiring and retention, training and supervision
under maritime law, and ordering Plaintiff to “allege each of these three claims
in separate Counts” in an amended complaint (emphasis in original)); Ciethami
v. Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1349-50 (S.D. Fla. 2016)
(Williams, J.) (holding that maritime negligence claim failed Rule 8(a), where the
Plaintiff’s “shotgun-style recitation[]” of “34 breaches of duty,” “without any
factual context,” makes “any meaningful assessment of her claims difficult”);
Gharfeh v. Carnival Corp., No. 17-20499, 2018 WL 501270, at *3, *6-*7 (S.D. Fla.
Jan. 22, 2018) (Goodman, Mag. J.) (dismissing maritime negligence count that
“improperly commingles claims” as an “impermissible shotgun pleading”); Ward
v. Carnival Cruises, No. 17-24628, 2019 WL 342027, at **2-3, n.1, n.2 (S.D. Fla.
Jan. 28, 2019) (Scola, J.) (collecting cases).
       Furthermore, Reese’s complaint contains eight pages of legal argument
which the Court finds improperly incorporated into this pleading. Cooper v. Bd.


1For example, the facts supporting Reese’s claim based on Carnival’s failure to warn will most
certainly be distinct from Reese’s claim based on Carnival’s failure to train its crew.
of Regents of the U. of Georgia, 116CV01177TWTJFK, 2017 WL 1370769, at *1
(N.D. Ga. Feb. 22, 2017), report and recommendation adopted sub nom. Cooper
v. Georgia Gwinnett College, 1:16-CV-1177-TWT, 2017 WL 1354819 (N.D. Ga.
Apr. 13, 2017) (“[L]egal arguments and contentions are not properly part of
a complaint and will not be included in the statement of facts.”) (citing Moore v.
McCalla Raymer, LLC, 916 F. Supp. 2d 1332, 1342 (N.D. Ga. 2013) for the
proposition that “paragraphs of legal argument, quotations, and citations . . .
have no place in a complaint.”). If Carnival raises these legal issues in a motion
to dismiss or motion for summary judgment, Reese can address them then.
      Accordingly, the Court strikes the complaint, (ECF No. 1), as a shotgun
pleading. Reese may file an amended complaint by February 13, 2020, provided
it complies with this order, Federal Rules of Civil Procedure 8(a) and 10(b), and
the Iqbal/Twombly standard. Furthermore, Reese is admonished not to include
redundant claims or counts in her amended pleading.
      Reese is forewarned that failure to comply with this order may result in
the dismissal of this case with prejudice or other appropriate sanctions. See
Jackson, 898 F.3d at 1358-59 (instructing that “if the plaintiff fails to comply
with the court’s order—by filing a repleader with the same deficiency—the court
should strike his pleading or, depending on the circumstances, dismiss his case
and consider the imposition of monetary sanctions.” (quotations omitted)).
      Done and ordered, in Chambers, in Miami, Florida on February 5, 2020.


                                            Robert N. Scola, Jr.
                                            United States District Judge
